Land, J.,
dissenting. Separate actions may be cumulated in the same demand or suit, unless one of them precludes, or is contrary to the other. O. P. 148, 149.
It has been held that an action of nullity may be cumulated with a petitory action.
Such is this suit; the plaintiff has cumulated an action of nullity with a peti-tory action. He sues to annul a sale of land and slaves, on the grounds of fraud and simulation, and to recover the property conveyed.
Re cannot succeed in the petitory action, unless he also succeeds in the action of nullity.
Prescription has been pleaded to both actions, and if the plea is good, it disposes of the whole case.
The act of sale was executed, and the defendant was in possession of the property conveyed, more than ten years before the commencement of this suit, and has remained in possession ever since.
The revocatory action is prescribed by one year, to be computed from the time the creditor has obtained judgment against his debtor. C. C. 1980.
The action of nullity or rescission of contracts, testaments, or other acts, is prescribed by five years. O. O. 350V.
All personal actions are prescribed by ten mars, unless prescribed by a shorter period. O. C. 3508.
The action to annul the sale in this cause, is one of the three mentioned, i. e. a revocatory action, an action of nullity, or a personal action.
In whatever light it may be viewed, it is prescribed by one, five or ten years.
As the plea of prescription bars the action of nullity, and as the plaintiff cannot succeed in the petitory action cumulated with it, without annulling the sale ; in other words, without succeeding m both demands, the judgment should be affirmed.
The defendant cannot be deprived of his defence to a personal action by its cu-mulation with a real one.
Mebkick, C. J., concurred in this opinion.